Exhibit 10.72

 

CERTIFICATE OF CORRECTION FILED TO CORRECT

A CERTAIN ERROR IN THE CERTIFICATE OF

DESIGNATIONS, PREFERENCES AND RIGHTS

OF SERIES F CONVERTIBLE PREFERRED STOCK

OF

VCAMPUS CORPORATION

FILED IN THE OFFICE OF THE SECRETARY OF STATE OF DELAWARE

ON

DECEMBER 28, 2001

 

 

VCampus Corporation, a corporation organized and existing under and by virtue of
the General Corporation Law of the state of Delaware,

 

DOES HEREBY CERTIFY:

 

1.             The name of the corporation is VCampus Corporation.

 

2.             That a Certificate of Designations, Preferences and Rights of
Series F Convertible Preferred Stock (the “Certificate of Designations”) was
filed with the Secretary of State of Delaware on December 28, 2001, and that
said Certificate of Designations requires correction as permitted by Section 103
of the General Corporation Law of the state of Delaware.

 

3.             The inaccuracy or defect of said Certificate of Designations, and
the required correction, is that the provision in Section 4(a) stating that “. .
. each holder of Series F Preferred Stock [is] entitled to one vote for each
share of Series F Preferred Stock held by such holder . . .” inadvertently
failed to include the parenthetical requiring adjustment of such number of votes
in the event of a stock dividend, stock split or similar event with respect to
the common stock of the corporation, and that such parenthetical needs to be
added.

 

4.             Section 4(a) of the Certificate of Designations is hereby
corrected to read as follows:

 

“(a) Except as otherwise provided by law or by subsection 4(b), the holders of
the Series F Preferred Stock shall be entitled to vote on all matters submitted
to the stockholders for a vote together with the holders of the Common Stock
voting together as a single class, with each holder of Common Stock entitled to
one vote for each share of Common Stock held by such holder and each holder of
Series F Preferred Stock entitled to one vote for each share of Series F
Preferred Stock held by such holder at the time the vote is taken (as ratably
adjusted for stock splits, combinations, consolidations, recapitalizations,
reorganizations, reclassifications, stock distributions, stock dividends or
other similar events with respect to the Common Stock occurring after the Issue
Date).”

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, said VCampus Corporation has caused this Certificate of
Correction to be signed by its authorized representative, this       day of July
2002.

 

 

 

 

 

 

 

VCAMPUS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------